internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no district_director director of field operation sec_263a tam-135603-03 cc ita b07 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------ ------------------------------------------------------- ------------------------------------ ---------------- ------- ---------------------- legend taxpayer product product product product product product product product issue s ------------------------------------ --------------------- ------------------------ --------------------------------- -------------------------------- ------------------- ---------------- ------------------ ---------------------------------- under the facts described below whether taxpayer’s method of determining the amount of scrap costs includible in inventory costs is a reasonable allocation method within the meaning of sec_1_263a-1 tam-135603-03 conclusion s taxpayer’s method of determining the amount of scrap costs allocable to inventory costs is a reasonable allocation method within the meaning of sec_1_263a-1 facts taxpayer manufactures product product product product product product product and product hereinafter products taxpayer’s manufacturing process generates scrap materials such as ---------------------------------------------- some of these scrap materials are waste that must be disposed of hereinafter referred to as waste scrap but some of the scrap materials have value and are routinely sold to third parties hereinafter referred to as salvageable scrap taxpayer sells products to customers in the ordinary course of business taxpayer also routinely collects and sells its salvageable scrap to scrap dealers salvageable scrap is an extremely minor element of taxpayer’s production and sales activities consequently taxpayer has not established a detailed or precise method of determining the actual cost of salvageable scrap and does not maintain records of quantities on hand taxpayer accounts for scrap materials as an indirect_production_cost allocable to inventory ie products taxpayer uses a standard_cost_method of allocating indirect_costs including scrap material_costs to inventory and uses direct labor as the statistical base to allocate indirect_costs to inventory in determining the dollar amount of factory overhead that will be allocable to inventory under its standard_cost_method taxpayer estimates the total scrap costs that it will incur during the taxable_year and the amount of revenue that it will derive from sales of salvageable scrap in effect the scrap material cost allocated as an indirect_cost under taxpayer’s allocation method is a net amount taking into account costs and sales of scrap materials taxpayer does not include the revenues generated by the sale of salvageable scrap as sales revenue in computing its gross_income instead taxpayer reduces the amount of factory overhead costs by the amount of revenue from sales of salvageable scrap the examining agent believes that taxpayer must treat the entire cost of its scrap materials as an indirect_cost includible in inventory costs under sec_263a and separately treat the revenue from salvageable scrap sales as gross_receipts from sales in determining gross_income under sec_1_61-3 under the method proposed by the examining agent taxpayer’s total sales will include revenues derived from sales of products and salvageable scrap cost_basis will not be separately allocated to salvageable scrap instead taxpayer will recover its total scrap material_costs through cost_of_goods_sold as products are sold tam-135603-03 law and analysis sec_61 provides that gross_income means all income from whatever source derived and provides a nonrestrictive list of items of income sec_1_61-3 provides that in a manufacturing merchandising or mining business gross_income means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources gross_income is determined without the subtraction of depletion allowances based on a percentage of income to the extent that it exceeds cost_depletion which may be required to be included in the amount of inventoriable costs as provided in sec_1_471-11 and without subtraction of selling_expenses losses or other items not ordinarily used in computing cost_of_goods_sold or amounts which are of a type for which a deduction would be disallowed under sec_162 f or g in the case of a business_expense the cost_of_goods_sold should be determined in accordance with the method_of_accounting consistently used by the taxpayer thus for example an amount cannot be taken into account in the computation of cost_of_goods_sold any earlier than the year in which economic_performance occurs with respect to the amount sec_1_446-1 provides in part that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the regulations sec_1_471-3 provides in part that cost means in the case of merchandise produced_by_the_taxpayer since the beginning of the taxable_year the cost of raw materials_and_supplies entering into or consumed in connection with the product expenditures_for direct labor and indirect production_costs incident to and necessary for the production of the particular article including in such indirect production_costs an appropriate portion of management expenses but not including any cost of selling or return on capital whether by way of interest or profit sec_1_471-7 provides that a taxpayer engaged in mining or manufacturing who by a single process or uniform series of processes derives a product of two or more kinds sizes or grades the unit cost of which is substantially alike and who in conformity to a recognized trade practice allocates an amount of cost to each kind size or grade of product which in the aggregate will absorb the total cost of production may with the consent of the commissioner use such allocated cost as a basis for pricing inventories provided such allocation bears a reasonable relation to the respective selling values of the different kinds sizes or grades of product tam-135603-03 sec_1_263a-1 provides in part that under sec_263a taxpayers must include in inventory costs the direct costs and a properly allocable share of the indirect_costs of producing property that is inventory in the hands of the taxpayer indirect_costs properly allocable to property produced are all costs other than direct material and direct_labor_costs that directly benefit or are incurred by reason of the performance of production activities see sec_1_263a-1 sec_1_263a-1 provides in part that any cost that but for sec_263a and the regulations thereunder may not be taken into account in computing taxable_income for any taxable_year is not treated as a cost properly allocable to property produced or acquired for resale under sec_263a and the underlying regulations thus for example if a business meal deduction is limited by sec_274 to percent of the cost of the meal the amount properly allocable to property produced or acquired for resale under sec_263a is also limited to percent of the cost of the meal sec_1_263a-1 provides in part that the amount of any cost required to be capitalized under sec_263a may not be included in inventory or charged to capital accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 sec_1_263a-1 provides that indirect_costs that must be capitalized to the extent they are properly allocable to property produced include the costs or rework labor scrap and spoilage emphasis added sec_1_263a-1 provides that a taxpayer may use any reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year an allocation is reasonable if with respect to the taxpayer’s production or resale activities taken as a whole - i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently and iii the allocation method is not used to circumvent the requirements of the simplified methods in sec_1 263a- 263a-2 or 263a-3 or the principles of sec_263a the examining agent frames the issue as whether taxpayer may include scrap revenue in its indirect_costs allocated to inventory through the application of a standard burden rate and concludes that taxpayer may not because the regulations underlying tam-135603-03 sec_263a and sec_471 only permit costs to be considered when computing burden rates and scrap revenue is not a cost in support of this conclusion the examining agent makes several arguments according to the agent taxpayer’s method does not capitalize all of its scrap costs and therefore is inconsistent with sec_1_263a-1 the examining agent further contends that revenue generated through the sale of salvageable scrap is not a direct or indirect_cost of producing inventory and therefore is not properly allocable to inventory or cost_of_goods_sold under sec_263a finally the examining agent argues that under sec_1_61-3 revenue generated through the sale of salvageable scrap is includible in total sales to determine the amount of gross_income for the year or in income from incidental sources we agree with the examining agent that sec_1_263a-1 requires capitalization of scrap costs however we believe that that regulation assumes that scrap is the type of scrap materials that are discarded similar to taxpayer’s waste scrap sec_1_263a-1 does not explain how to determine the amount of scrap cost that is an indirect_cost of inventory where part of the scrap is sold taxpayer determines the amount that is an indirect_cost of the inventory by subtracting the value of the scrap sold from the total cost of scrap the issue in this case is whether that is a reasonable method within the meaning of sec_1_263a-1 sec_1_263a-1 permits any reasonable method as defined therein of allocating sec_263a costs a method of allocating costs under sec_263a is considered a reasonable allocation method under sec_1_263a-1 if it satisfies a three-prong test the first prong is that the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods the second prong is that the method is used consistently the third prong is that the method is not used to circumvent the requirements of the simplified production or resale method or the principles of sec_263a the first prong is the only one at issue in this case by its terms the first prong of the sec_1_263a-1 test requires a comparison between the results of the taxpayer’s method and the results of another permissible method mechanically taxpayer’s method first determines taxpayer’s net scrap cost by offsetting the total scrap costs incurred by the revenues from the sale of scrap and then allocates this net scrap cost to inventory under its standard_cost_method the examining agent has characterized taxpayer’s method as one in which revenue is allocated to inventory under sec_263a and contends that sec_263a only applies to the tam-135603-03 allocation of costs we think that there is a better way to characterize taxpayer’s method taxpayer’s method essentially though not mechanically allocates the total scrap cost incurred between waste scrap and salvageable scrap it then allocates the waste scrap cost to products and it offsets or matches the salvageable scrap cost against the revenues from sales of salvageable scrap in other words taxpayer’s method produces results similar to a method that treats salvageable scrap as inventory and allocates to that inventory an amount of cost that is equal to its sales value therefore we believe that it is appropriate under sec_1_263a-1 to compare taxpayer’s method to a method which treats the salvageable scrap as inventory or other_property held_for_sale and allocates inventory costs thereto because salvageable scrap is produced as a result of the production of products we believe that allocating inventory costs thereto based on relative fair market values similar to the method permitted for joint products under sec_1_471-7 is an appropriate method for comparison under sec_1_263a-1 the examining agent contends that comparing taxpayer’s method to a method permitted by sec_1_471-7 is inappropriate because taxpayer’s salvageable scrap is not inventory the examining agent further argues that because salvageable scrap is not inventory or other_property subject_to sec_263a no cost can be allocated to it we disagree irrespective of whether salvageable scrap is properly characterized as inventory it is property and it is routinely sold sec_263a requires allocation of an appropriate amount of costs to property acquired for resale or produced_by_the_taxpayer implicit in the rules of sec_263a is that only the costs allocable to the sec_263a activity will be allocated thereto we believe that sec_263a only requires allocation of the cost of waste scrap to products produced by taxpayer the remainder of the scrap cost is allocable to the salvageable scrap and is properly recovered when the salvageable scrap is sold in evaluating the different results of the taxpayer’s method and another permissible method sec_1_263a-1 requires that appropriate consideration to be given to the availability of costing information the time and cost of using more precise allocation_methods and the accuracy of the allocation method chosen as compared with a more precise allocation_methods we do not believe taxpayer’s method allocates an amount of scrap material_costs to ending inventory that differs significantly from the amount that would be allocated if taxpayer allocated costs to salvageable scrap according to the principles of sec_1_471-7 moreover because taxpayer’s scrap is such an extremely minor element of its production and sales activities we believe taxpayer’s method of allocating net scrap cost is a reasonable allocation method within the meaning of sec_1_263a-1 thus based on the facts of this case we conclude that we express no opinion on whether taxpayer’s salvageable scrap is inventory or can be accounted for as such we emphasize however that the determination of whether property that is routinely sold by a taxpayer constitutes inventory is not dependent upon the label affixed to that property in the taxpayer’s accounting_records tam-135603-03 taxpayer’s method_of_accounting for scrap materials cost is a reasonable allocation method under sec_1_263a-1 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
